


110 HRES 989 EH: Dismissing the election contest relating to

U.S. House of Representatives
2008-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 989
		In the House of Representatives, U.
		  S.,
		
			February 25, 2008
		
		RESOLUTION
		Dismissing the election contest relating to
		  the office of Representative from the Thirteenth Congressional District of
		  Florida.
	
	
		That the election contest relating to
			 the office of Representative from the Thirteenth Congressional District of
			 Florida is dismissed.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
